DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the rear wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 16, 17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Young US Patent No. 2,215,631.
The Young patent discloses a livestock motor transport comprising:
(claim 1) a floor (7), walls (6, column 1 line 49 – column2, line 3)  ground engaging members (unnumbered wheel in figure 1), and an access door opening (8); a ramp (9); and side panels (18, 19) that are pivotally connected to the walls of the livestock transport, in which the ramp and the side panels are configured to move between: a deployed position (figure 2) where the ramp extends from the access door opening and the side panels cooperate with the ramp to form a livestock loading chute; and a transport position (figure 3) where the ramp is stowed and the side panels are swung about to lie against the walls of the livestock transport.


In regard to claim 3, Young discloses at least one of the side panels is configured to lie against the rear wall when in the transport position.  (see page 2, lines 25-30).

In regard to claim 4, Young discloses at least one of the side panels configured to fold back over itself to lie against the walls when in the transport position (see unnumbered side panels each folded back over themselves in figure 3).

In regard to claim 5, Young discloses the access door opening (8) being located in a rear wall of the livestock transport.

In regard to claim 6, Young discloses the side panels structured to lock to the walls of the livestock transport when in the transport position (see lock 23 in figure 3).

In regard to claim 7, Young discloses the side panels structured to lock to the ramp when in the deployed position (see page 2, lines 20-29).

In regard to claim 8, Young discloses a ramp configured to pitch down to engage a ground surface when in the deployed position (see 11 in figure 1). 

In regard to claim 16, Young discloses side panels configured to connect to the ramp when in the deployed position; and disconnect from the ramp when in the transport position (see page 2, lines 20-29).

In regard to claim 17, Young discloses the ramp is mounted to extend from (see figure 1) and retract into the livestock transport between the transport position and the deployed position (see figure 3).

In regard to claim 19, Young discloses moving the ramp and side panels between the deployed position and the transport position to load, unload, and transport, respectively, livestock (see page 1 lines 1-18).

Claims 1 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Scotts US Patent No. 7,152,726.
The Scotts patent discloses a livestock transport comprising
(claim 1) a floor (inherent that the livestock trailer has a floor for supporting livestock), walls (unnumbered trailer walls in figure 1) , ground engaging members (unnumbered wheels in figure 1), and an access door (see rear “roll-up” door described in abstract) opening; a ramp (136, 152); and side panels (134) that are pivotally connected to the walls of the livestock transport, in which the ramp and the side panels are configured to move between: a deployed position where the ramp extends from the access door opening and the side panels cooperate with the ramp to form a livestock loading chute (see figures 2 and 3); and a transport position where the ramp is stowed and the side panels are swung about to lie against the walls of the livestock transport (see  transport postion of side panels in figures 6 and 7);  .

In regard to claim 15, Scotts discloses a door mounted to slide up and down relative to the livestock transport to open and close the access door opening door (see vertical roll-“up” door described in abstract; also shown in figure 7, unnumbered)) .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young US Patent No. 2,215,631 in view of Walters US Patent No.  1,828,551.

Young discloses the claim limitations as applied above.

	The Walters patent discloses a livestock vehicle having a chute including a ramp as shown in figure 5 in its deployed position.  The chute incudes two side panels (L, M), the side panels that are stowed along the side wall of the vehicle as shown in figures 1 and 2.  The access opening into the lives stock vehicle is located in its rear corner.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Young to locate Young’s central access opening in the corner (claim 18) and position the hinge of Young at the corner wherein a chute side panel lies against the side wall (claim 2) of Young’s vehicle in the stowed position as taught by Walters to provide a more efficient stock storage layout within the vehicle.  

In regard to claim 20, independent claim 20 recites the all the limitation as claims 1 and 5, accordingly Young meets the claim limitations as applied above except claim 20 does not merely broadly recite that the chute side panels lie against “the walls” of the vehicle. Claim 20 recites side panels wherein a:

first side panel of the side panels lies flat against a side wall of the walls, and a second side panel of the side panels folds back over itself and is swung about to lie flat against a rear wall of the walls of the livestock transport. 

In Young the chute first and second side panels when in the stowed transport position are each stowed up again the rear wall.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Young to locate Young’s central access opening in the corner and position the hinge of Young at the corner so that a chute side panel lies against the side wall of Young’s vehicle in the stowed position as taught by Walters to provide a more efficient stock storage layout within the vehicle.  

 




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young US Patent No. 2,215,631 in view of Carroll US Patent Application No. 2006/0284439.
Young discloses the claim limitations as applied above.
The claimed invention is distinguishable from Young by its recitation of the ramp having a track and rollers to assist in storing the ramp within the vehicle during transport wherein the wheels are mounted on a carriage assembly that is pivotally connected to a trailer end (claim 10 of the ramp opposite a ground engaging end of the ramp.
The Carroll publication discloses a door and separate ramp attached to a vehicle wherein the ramp is stowed within the vehicle during transport, see figure 1 and is deployed for loading and unloading cargo as shown in figure3.  As shown in figure 5 the ramp has wheels 34 at an end opposite the ground engaging end, see figure 4.  The wheels 34 are received in tracks 36.  The wheels are mounted on a front end axle carriage 30 to allow the ramp to pivot into the horizontal stowed position from the slope position of the ramp shown in figure 4.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Young to substitute a ramp having wheels that cooperate with a vehicle track as taught by Carroll for the pilotable ramp in Young so that the ramp is situated at lower level so as to be more easily secured into a transport potion.
 In regard to claim 10, Carroll discloses rollers or wheels (34) that move the ramp along a track (36); and the rollers or wheels are mounted on a carriage assembly that is pivotally (see ramp pivots about a horizontal axis; from Figure 3 position to Figure 4 position) connected to a trailer end of the ramp opposite a ground engaging end of the ramp.




Allowable Subject Matter
Claims 11- 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO Form 892 is cited for their chute ramps and side panels and attachment apparatus for fixing the ramps and/or chute side panels to the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KEVIN P WELDON/Examiner, Art Unit 3612   
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612